862 F.2d 321
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Clifton E. ERWIN, Jr., Petitioner,v.FEDERAL DEPOSIT INSURANCE CORPORATION, Respondent.
No. 88-3117.
United States Court of Appeals, Federal Circuit.
Oct. 14, 1988.

Before MAYER, Circuit Judge, NICHOLS, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (board), which decision became final on September 22, 1987, Docket No. AT07528710141, sustained the Federal Deposit Insurance Corporation's decision removing the petitioner, Clifton E. Erwin, Jr., from his position as a Bank Examiner (Assistant), GG-5.  The court has considered the record and the briefs of the parties and, on the basis of the opinion of the administrative judge, dated March 27, 1987, the board's decision is affirmed.